      Case 3:20-cv-02731-VC Document 295 Filed 06/01/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT

                        NORTHERN DISTRICT OF CALIFORNIA


ANGEL DE JESUS ZEPEDA RIVAS, et                 Case No. 20-cv-02731-VC
al.,
              Plaintiffs,                       BAIL ORDER NO. 23
       v.                                       Re: Dkt. Nos. 253, 267

DAVID JENNINGS, et al.,
              Defendants.

    The bail requests from the following detainees are denied without prejudice:
       •    Benito Villalobos Suria
       •    Jose Eliseo Alfaro Henriquez
       •    Jose Pilar Flores-Guzman
       •    Rafael Ramirez Perez
       •    Eduardo Ezequiel Melendez Villanueva
       •    Ernesto Rodriguez Magana
       •    Gursamitar Singh
       •    Heraclio Hinojosa
       •    Lam Peter Vi Quan
    The bail requests from the following detainees are granted:
       •    Carlos Arevalo Barragan
       •    Mario Nava Gonzalez
       •    Arnulfo Mendoza Soria
       •    Jose Oscar Ordaz Gomez
          Case 3:20-cv-02731-VC Document 295 Filed 06/01/20 Page 2 of 2




           •   Marcial Bravo Zambrano
           •   Pascual Hilario Pankim
           •   Sebastian Sergio Rodriguez
           •   Sergio Luis Rodriguez Vasquez.
Bail is subject to the standard conditions of release stated at Dkt. 108. Mr. Nava Gonzalez’s bail

is subject to the further conditions that he is prohibited from drinking alcohol and there must be

no alcohol in the home where he resides. Bail for Mr. Mendoza, Mr. Hilario, Mr. Sergio

Rodriguez, and Mr. Rodriguez Vasquez is subject to the further conditions that they are
prohibited from drinking alcohol, that there must be no alcohol in the homes where they reside,

that they must submit to alcohol monitoring, that they must participate in AA meetings, and that

they are prohibited from driving. Mr. Hilario’s bail is also subject to the condition that he must

reside with his brother.

       IT IS SO ORDERED.

Dated: June 1, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge




                                                 2
